Citation Nr: 1103686	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  06-22 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for a left knee disorder, 
to include as secondary to a service-connected right knee 
disability.

2.  Entitlement to service connection for a low back disorder, to 
include as secondary to a service-connected right knee 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to October 
1972.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas, which denied the benefits sought on appeal.  The Veteran 
appealed that decision to BVA, and the case was referred to the 
Board for appellate review.  The Board remanded the case for 
further development in March 2009 and May 2010.  That development 
was completed, and the case has since been returned to the Board 
for appellate review.

A hearing was held on December 11, 2008, in Waco, Texas, before 
Kathleen K. Gallagher, a Veterans Law Judge, who was designated 
by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in this 
case.  A transcript of the hearing testimony is in the claims 
file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to have a left knee disorder 
that is causally or etiologically related to his military service 
or to a service-connected disorder.

3.  The Veteran has not been shown to have a low back disorder 
that is causally or etiologically related to his military service 
or to a service-connected disorder.
CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in active service and 
is not proximately due to, the result of, or aggravated by a 
service-connected disability. 38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

2.  A low back disorder was not incurred in active service and is 
not proximately due to, the result of, or aggravated by a 
service-connected disability. 38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and, (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

In this case, the RO did provide the appellant with notice in 
June 2005 prior to the initial decision on the claims in January 
2006, as well as in May 2006 and April 2009.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini has 
been met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in the 
notice letters about the information and evidence that is 
necessary to substantiate his claims for service connection. 
Specifically, the June 2005 letter stated that the evidence must 
show that he had an injury in military service or a disease that 
began in, or was made worse during military service, or that 
there was an event in service that caused injury or disease; that 
he has a current physical or mental disability; and, that there 
is a relationship between his current disability and an injury, 
disease, or event in military service.  The letter also indicated 
that establishing service connection on a secondary basis 
requires evidence of a current physical or mental condition and 
evidence that a service-connected disability either caused or 
aggravated his claimed disorder.  Additionally, the June 2006 
statement of the case (SOC) and the July 2006, January 2010, and 
August 2010 supplemental statements of the case (SSOC) notified 
the Veteran of the reasons for the denial of his application and, 
in so doing, informed her of the evidence that was needed to 
substantiate his claims.

In addition, the RO notified the Veteran in the notice letters 
about the information and evidence that VA will seek to provide.  
In particular, the June 2005 letter indicated that reasonable 
efforts would be made to help him obtain evidence necessary to 
support his claims, including that VA would request any pertinent 
records held by Federal agencies, such as military records and VA 
medical records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would be 
obtained if it was determined that such evidence was necessary to 
make a decision on his claims.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the June 
2005 notified the Veteran that he must provide enough information 
about his records so that they could be requested from the agency 
or person that has them.  The June 2005 and April 2009 letters 
also requested that he complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private medical 
records that he would like VA to obtain on his behalf.  In 
addition, the June 2005 letter informed him that it was his 
responsibility to ensure that VA received all requested records 
that are not in the possession of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held that 
the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service- connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Id.

In the present appeal, the Veteran was provided with notice of 
the type of evidence necessary to establish a disability rating 
and effective date.  In this regard, the Board notes that the May 
2006 letter informed him that a disability rating was assigned 
when a disability was determined to be service-connected and that 
such a rating could be changed if there were changes in his 
condition.  The letter also explained how disability ratings and 
effective dates were determined.  Following the May 2006 letter, 
the RO readjudicated the Veteran's claims for service connection 
in a statement of the case and supplemental statements of the 
case (SSOC).  Thus, VA cured any defect in the notice before the 
case was transferred to the Board on appeal, and no prejudice to 
the appellant will result in proceeding with the issuance of a 
final decision. Prickett v. Nicholson, 20 Vet. App. 370, 377-78 
(2006) (VA cured failure to afford statutory notice to claimant 
prior to initial rating decision by issuing notification letter 
after decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  Moreover, the 
Board concludes below that the Veteran is not entitled to service 
connection for a left knee disorder and a low back disorder.  
Thus, any questions as to the disability rating or appropriate 
effective date to be assigned are rendered moot.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment records 
as well as all identified and available VA and private medical 
records are in the claims file and were reviewed by both the RO 
and the Board in connection with the his claims.  The Veteran has 
not identified any other outstanding records that are pertinent 
to the issues currently on appeal.  He was also provided the 
opportunity to testify at a hearing before the Board.

In addition, the Veteran was afforded a VA examination in July 
2010 in connection with his claims for service connection for a 
left knee disorder and a low back disorder.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate. Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the 
Board finds that the examination and medical opinion obtained in 
this case are more than adequate, as they are predicated on a 
full reading of the service treatment records as well as the 
private and VA medical records contained in the Veteran's claims 
file.  The examiner considered all of the pertinent evidence of 
record, including the contentions of the appellant, and provided 
a complete rationale for the opinions stated, relying on and 
citing to the records reviewed.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal has 
been met. 38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them a SOC and 
SSOCs, which informed them of the laws and regulations relevant 
to the Veteran's claims.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the Veteran in this 
case.


Law and Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service. 
38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service- connected disease or 
injury. 38 C.F.R. § 3.310(a).  Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately aggravated by 
a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  Where a service-connected disability 
aggravates a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation. Allen, 7 Vet. App. at 448.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do not 
constitute sufficient evidence of aggravation unless the 
underlying condition worsened. Cf. Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability. 71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 Vet. 
App. 439 (1995), the new provisions amount to substantive changes 
to the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the claimant because it does not require the 
establishment of a baseline before an award of service connection 
may be made.


I.  Left Knee Disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a left knee 
disorder.  Although he did seek treatment for his right knee in 
service, his service treatment records are negative for any 
complaints, treatment, or diagnosis of a left knee disorder.  
Moreover, the medical evidence of record does not show that the 
Veteran sought treatment or was diagnosed with left knee disorder 
until many years after his separation from service.  Indeed, the 
Veteran testified at his December 2008 hearing before the Board 
that he was first treated 15 years earlier, and he told the July 
2010 VA examiner that he began having left knee pan approximately 
20 years ago in 1990.  He also reported at the examination that 
he may have actually started having knee pain in the 1980s, but 
there was no indication that he ever had any symptomatology in 
service.  Therefore, the Board finds that a left knee disorder 
did not manifest in service or for many years thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of a left 
knee disorder, the Board notes that a prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during and 
after military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic or 
persistent disability. See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts in 
considering a claim for service connection. Id.; cf. Dambach v. 
Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the 
absence of medical records during combat conditions does not 
establish absence of disability and thus suggesting that the 
absence of medical evidence may establish the absence of 
disability in other circumstances).  Thus, when appropriate, the 
Board may consider the absence of evidence when engaging in a 
fact finding role. See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in rebutting 
the aggravation part of the section 1111 presumption of 
soundness).

In addition to the lack of evidence showing that a left knee 
disorder manifested during active duty service or within close 
proximity thereto, the medical evidence of record does not link 
any current diagnosis of a left knee disorder to the Veteran's 
active service.  As noted above, the record shows that there were 
no complaints, treatment, or diagnosis of a left knee disorder in 
service.  As such, there is no injury, disease, or event to which 
a current disorder could be related. See 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a 
medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service event, 
injury, or disease).  Moreover, the July 2010 VA examiner 
reviewed the Veteran's claims file and medical history and 
performed a physical examination.  He diagnosed the Veteran with 
left knee degenerative joint disease status post total knee 
replacement and opined that the Veteran's left knee disorder was 
not related to his military service.  In so doing, he noted that 
there was no evidence in the Veteran's service treatment records 
indicating that he had sought treatment for a left knee disorder 
during active duty.  Therefore, the Board finds that a left knee 
disorder did not manifest during service and has not been shown 
to be causally or etiologically related to an event, disease, or 
injury in service.

As to the Veteran's claim that he has a left knee disorder that 
is related to his service-connected right knee disability, the 
Board also finds that the medical evidence of record does not 
support this contention.  Although the Veteran has a current 
diagnosis of a left knee disorder and is service-connected for a 
right knee disorder, the medical evidence has not established a 
relationship between these disorders.  In this regard, the July 
2010 VA examiner noted that there is nothing in the current 
orthopedic literature indicating that an intrinsic condition in 
one knee will cause degenerative changes or meniscal tears in the 
contralateral knee.  Therefore, he opined that the Veteran's 
current left knee disorder was not secondary to his service-
connected right knee disability.

There is no medical evidence otherwise relating the Veteran's 
current left knee disorder to his service-connected right knee 
disability.  Thus, service connection is not warranted on a 
secondary basis.  Therefore, the Board finds that a preponderance 
of the evidence is against the Veteran's claim for service 
connection for a left knee disorder.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service connection 
for a left knee disorder is not warranted.


II.  Low Back Disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a low back 
disorder.  His service treatment records are negative for any 
complaints, treatment, or diagnosis of a low back disorder, and 
the medical evidence of record does not show that the Veteran 
sought treatment or was diagnosed with a back disorder until many 
years following his separation from service.  Indeed, the Veteran 
himself told the July 2010 VA examiner that he first started 
having low back pain in 1995.  The Board finds this gap in time 
significant, and, as noted above, it weighs against the existence 
of a link between current low back disorder and his time in 
service. Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim).  Therefore, the Board finds that a low back 
disorder did not manifest in service or for many years 
thereafter.

In addition to the lack of evidence showing that a low back 
disorder manifested during active duty service or within close 
proximity thereto, the medical evidence of record does not link 
any current diagnosis of a low back disorder to the Veteran's 
active service.  As noted above, the record shows that there were 
no complaints, treatment, or diagnosis of a low back disorder in 
service.  As such, there is no injury, disease, or event to which 
a current disorder could be related. See 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a 
medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service event, 
injury, or disease).  Moreover, the July 2010 VA examiner 
reviewed the Veteran's claims file and medical history and 
performed a physical examination.  He diagnosed the Veteran with 
lumbar spine myofacial syndrome with a herniated disc and 
radiculopathy to the lower extremities and opined that the 
Veteran's lumbar spine disorder was not related to his military 
service.  In so doing, he noted that there was no evidence in the 
Veteran's service treatment records indicating that he had sought 
treatment for a lumbar spine disorder during active duty.  
Therefore, the Board finds that a low back disorder did not 
manifest during service and has not been shown to be causally or 
etiologically related to an event, disease, or injury in service.

As to the Veteran's claim that he has a low back disorder that is 
related to his service-connected right knee disability, the Board 
also finds that the medical evidence of record does not support 
this contention.  Although the Veteran has a current diagnosis of 
a low back disorder and is service-connected for a right knee 
disorder, the medical evidence has not established a relationship 
between these disorders.  In this regard, the July 2010 VA 
examiner stated that that there is nothing in the current 
orthopedic literature indicating that an intrinsic knee condition 
will cause herniated discs or intrinsic conditions of the lumbar 
spine. Therefore, he opined that the Veteran's current lumbar 
spine disorder was not secondary to his service-connected right 
knee disability.

There is no medical evidence otherwise relating the Veteran's 
current low back disorder to his service-connected right knee 
disability.  Thus, service connection is not warranted on a 
secondary basis.  Therefore, the Board finds that a preponderance 
of the evidence is against the Veteran's claim for service 
connection for a low back disorder.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service connection 
for a low back disorder is not warranted.
ORDER

Service connection for a left knee disorder is denied.

Service connection for a low back disorder is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


